           Case 1:18-cr-00689-AT Document 21 Filed 11/29/18 Page 1 of 2




                                     George Robert Goltzer
                                       Attorney At Law
                                      152 West 57th Street
                                           8th Floor
                                     New York, NY 10019

 Ying Stafford                                                              Tel. (2 12) 608-1260
 Associate Counsel                                                          Fax (1646) 430-8944
                                                                            Cell: (917) 553-6704
                                                                             grgoltzer@gmail.com

                                         November 29, 2018

Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
Via ECF

                                Re: United States v. Ethan Cave
                                      18 Cr. 689 (AT)

Dear Judge Torres:

       This letter is respectfully submitted in compliance with Your Honor’s order directing defense
counsel to advise the Court whether it intends to file motions and to propose a briefing schedule. I
have conferred with Assistant U.S. Attorney Adam Hobson and codefendant Fernandez’ attorney,
David Bertan. The parties jointly propose that defense motions be filed by January 21, 2019,
prosecution response February 18, 2019, and the defense reply, if any, by February 25, 2019.

        Defendant Cave intends to file, at the least, a motion to suppress tangible property. The
government advises that it is still attempting to procure information from the State concerning the
identification of the accused. I am picking up the defendant’s recorded statement tomorrow and, if
motions are necessary with respect to identification and statements, will file them in accord with the
schedule set by the court. Mr. Bertan is evaluating his suppression and other options. It is his current
intent to file motions relating to a search warrant and defendant statements. If Mr. Bertan decides
not to file motions, he will advise Your Honor by letter. Thank you for your consideration. We
remain

                                        Respectfully,
                                        GR Goltzer
                                        George R. Goltzer
          Case 1:18-cr-00689-AT Document 21 Filed 11/29/18 Page 2 of 2



cc: All parties via ECF
